The defendant filed exceptions, without any signature. *Page 353
Mr. Gordon moved to affirm the judgment, on the ground that no exceptions were filed. The statement on the face of the exceptions that the defendant appears and files exceptions is nothing, without a signature, as it is not the act of any one, either to bind him, or to require that it should be noticed by the other party, without signature.
The motion was resisted by Mr. Johnson, (who however, did not file the exceptions,) but the court affirmed the judgment, on the ground taken.
                                                    Judgment affirmed.